Citation Nr: 1603259	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.
 
2. Entitlement to an increased rating in excess of 10 percent for bilateral pes planus.

3. Entitlement to a compensable rating for hyperpigmentation of the left shoulder, left hip, and left thigh.

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to service connection for left wrist carpal tunnel syndrome (CTS).

6. Entitlement to service connection for right eye disability.
 
7. Entitlement to service connection for residuals of a right eye injury.
 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from April 1981 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were previously remanded by the Board in July 2015 for further development. 

The issues of entitlement to service connection for a right ankle disorder, left wrist CTS, right eye disability, and residuals of a right eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disorder.
 
2. Some of the evidence submitted subsequent to March 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right ankle disorder.

3. The Veteran's service-connected bilateral pes planus has been manifested by severe pain with pain accentuated on use and swelling occurring bilaterally.

4. The Veteran's hyperpigmentation affects less than 5 percent of his total body area, less than 1 percent of his exposed area, and is treated with no more than topical therapy


CONCLUSIONS OF LAW

1. The unappealed March 1996 rating decision which denied service connection for a right ankle disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. Evidence received since the March 1996 RO decision that denied entitlement to service connection for a right ankle disorder is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3. The criteria for an increased rating of 30 percent, and no higher, for the Veteran's bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2015).

4. The criteria for a compensable rating for the Veteran's hyperpigmentation of the left shoulder, left hip, and left thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in February 2011, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in October 2015, September 2015, and September 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disorder, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal Criteria

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating pes planus 

The Veteran's bilateral pes planus is evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

A zero percent rating is warranted for mild disability with symptoms relieved by built-up shoe or arch support. 38 C.F.R. § 4.71, Diagnostic Code 5276 (2015).

A 10 percent rating is warranted for moderate disability with symptoms of weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. Id.

A 20 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities if present unilaterally, and 30 percent if present bilaterally. Id.

A 30 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances if present unilaterally, and 50 percent if present bilaterally. Id.

Rating Dermatitis/Eczema (DC 7806)

The Veteran's service-connected for hyperpigmentation of the left shoulder, left hip and left thigh has been rated under Diagnostic Code 7806 for dermatitis or eczema. 38 C.F.R. § 4.118 (2015). 

The following ratings are available under Diagnostic Code 7806: 

A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period. 

A 10 percent rating is assigned for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


New and Material

Historically, the appellant's claim for entitlement to service connection for a right ankle was denied by the RO in March 1996. The appellant did not appeal the decision and it became final. The Veteran requested that his claim for entitlement to service connection for a right ankle disorder be reopened and was subsequently denied in January 2012. 

Evidence of record at time of last final denial

At the time of the March 1996 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

A September 1995 VA medical examination reflects the Veteran had recurrent right ankle pain that was normal on examination.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records which reflect a provisional diagnosis of enthesopathy of ankle. (See March 2014 VA medical records.)

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to an acquired psychiatric disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The March 2014 VA medical record was not within the claims file at the time of the March 1996 RO decision. The new medical records go to the basis of the Veteran's claim for entitlement to service connection for a right ankle disorder. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a right ankle disorder is reopened.

Bilateral pes planus

The pertinent facts found in the medical evidence of record are discussed below. Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that a 30 percent evaluation for the Veteran's bilateral pes planus is warranted under Diagnostic Code 5276. 38 C.F.R. § 4.71a.

A September 2011 VA medical examination reflects the Veteran's bilateral foot with no tenderness, painful motion, weakness, heat, redness, instability, atrophy or disturbed circulation. The examination further reflects active motion in the metatarsophalangeal joint of the right and left great toes. Palpation of the plantar surface of the right and left foot revealed slight tenderness. 

The September 2011examination reflected pes planus present on the right, with a slight degree of valgus present, which cannot be corrected by manipulation. The right foot showed forefoot/midfoot malalignment of a slight degree which cannot be corrected by manipulation. The right foot reflected no deformity.

On the left, the September 2011 examination reflected a slight degree of valgus present, which cannot be corrected by manipulation. The left foot showed forefoot/midfoot mal alignment of a slight degree which cannot be corrected by manipulation. On the left there is no deformity. 

On examination pes cavus and hammer toes were not found. Additionally, Morton's Metatarsalgia was not present.

Hallux valgus of the right and left foot were present with the degree of angulation being slight. The examination further reflected resection of the metatarsal head Hallux valgus of the left foot is present, the degree of angulation is slight and there was resection of the metatarsal heads. Hallux rigidus was found to be present bilaterally with a slight degree of rigidity.

The September 2011 examination reflected the Veteran with being limited to walking very short distances and trouble standing. The examination further reflected that the Veteran required shoe inserts, but not orthopedic shoes, corrective shoes arch supports, foot supports, or buildup of the shoes. Lastly, the examination reflected that the Veteran's symptoms and pain were not relieved by corrective shoe wear.

A September 2015 examination reflects the Veteran with pes planus, hallux valgus, and degenerative arthritis. The examination further reflects no tenderness of plantar surfaces, no marked deformity, no inward of the Achilles tendon, no hammer toe, and no hallux rigidus. The examination reflects pain with the bilateral foot with pain accentuated on use. The examination further reflects that for both feet, the weight-bearing line falls over or medial to the great toe. Additionally, the examination notes swelling of the bilateral foot with prolonged walking or standing.

As explained above, for severe disability, with symptoms of objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities bilaterally a 30 percent rating is warranted.

Based on the following, the Board finds that a 30 percent evaluation for the Veteran's service-connected bilateral pes planus is warranted. The claims folder reflects that the Veteran's pes planus is manifested by severe pain with pain accentuated on use and swelling occurring bilaterally. (See September 2015 VA medical examination). 

A higher rating for bilateral pes planus is not warranted as the medical evidence does not reflect that the Veteran's bilateral pes planus is manifested by symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. The Board notes that the Veteran is service-connected for and is in receipt of a separate rating for the symptoms associated with his bilateral hallux valgus. As such, a discussion in regard to the Veteran's bilateral hallux valgus is not necessary as it is not on appeal.

Hyperpigmentation of the left shoulder, left hip and left thigh

A September 2011 VA medical examination reflects that the Veteran's total body area affected is less than 5 percent and less than 1 percent of the exposed area. The examination does not reflect that the Veteran had been treated with corticosteroids or other immunosuppressive drug therapies within the preceding 12 months. 

A September 2015 VA medical examination reflects the Veteran's total body area affected is less than 5 percent and does not affect any of the exposed area. The examination does not reflect that the Veteran had been treated with corticosteroids or other immunosuppressive drug therapies within the preceding 12 months. Further, the examination reflects the Veteran with post-inflammatory hyperpigmentation less than 6 square inches in total. Additionally, the examination noted the Veteran with no ulceration, crusting, atrophy, hyperpigmentation, palpules, fissures, scales, flaking, or plaques.

Based on the Veteran's total body area affected being less than 5 percent and him being treated with no more than topical therapy within the preceding 12 months, a zero percent rating is warranted for his hyperpigmentation of the left shoulder, left hip, and left thigh under DC 7806.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected hyperpigmentation of the left shoulder, left hip and left thigh under and bilateral pes planus are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describes the Veteran's service- connected hyperpigmentation of the left shoulder, left hip and left thigh, and bilateral pes planus symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service-connected hyperpigmentation of the left shoulder, left hip and left thigh and bilateral pes planus. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a right ankle disorder and, to that extent, the claim is granted.

Entitlement to an increased rating of 30 percent disabling, and no higher, for bilateral pes planus, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating for hyperpigmentation of the left shoulder, left hip and left thigh is denied.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a right ankle disorder, may be granted on the merits, de novo.

The Veteran contends that service connection for a right ankle disorder is warranted.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his right ankle disorder. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed with enthesopathy of the ankle. Furthermore, the Veteran contends that his right ankle disorder may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's right ankle disorder, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a right ankle disorder.

Additionally, an August 2014 private medical record reflects the Veteran has been diagnosed with bilateral carpal tunnel syndrome. The Veteran contends that service connection for left wrist CTS is warranted. The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his left wrist CTS. Without an adequate medical examination and medical opinion in regard to the Veteran's left wrist CTS, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for left wrist CTS.

Further, the Board finds that the issues of entitlement to service connection for a right eye disability and the residuals of a right eye injury must be remanded for an adequate medical opinion.

In an October 2015 examination, the clinician opined that the Veteran's current right eye condition is less likely than not caused by an in-service injury, event, or illness. The clinician explained that the Veteran's right eye was not injured in service and only complained of irritation of the right eye during his active service. The clinician further noted that the Veteran wasn't diagnosed with bilateral cataracts until 2012. 

The Board finds the October 2015 examination to be inadequate. The claims folder reflects that the October 2015 clinician did not review the claims folder prior to opining on the Veteran's right eye condition, as requested by the July 2015 Board remand instructions.  

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental opinion provided after the claims folder is reviewed is required

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a right ankle disorder and left wrist CTS. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions: 

a.)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has a right ankle disorder related to, or aggravated by, his military service, to included secondary of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's left wrist CTS is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

2. Obtain a supplemental medical opinion in regard to the issues of entitlement to service connection for a right eye disability and residuals of a right eye injury. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a right eye disability or residuals of a right eye injury related to, or aggravated by, his military service.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


